DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of CLAIMS 1-6 in the reply filed on DATE is acknowledged.  Claims 7-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim have been cancelled by applicant. Election was made without traverse in the reply filed on 07 July 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-214342 was received on 15 December 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 25 November 2020 have been considered by the examiner.

Drawings
The drawings filed on 25 November 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim1 is that applicants claimed invention includes a liquid discharge head having a first housing that accommodates the drive signal output circuit, the drive section, and the power unit; a substrate on which the power supply circuit is provided; and a second housing that accommodates the power supply circuit, the solid state battery, and the charging circuit.
Claims 2-6 are allowed because they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

US PGPub2015/0094873 A1 to Ohhashi discloses a liquid discharge apparatus (¶0005; Fig. 1) comprising:
a drive signal output circuit configured to output a drive signal (¶0035; Fig. 3);
a drive section comprising a discharge head configured to discharge a liquid in accordance with the drive signal (Fig. 3; ¶0035);
a power unit configured to supply a power source voltage to the drive signal output circuit (¶0035, 0040; Figs. 3-4A; power supply board 120 outputs to print controller 207 to head driver 252); and;
a first housing (Fig. 1; printer housing) that accommodates the drive signal output circuit, the drive section, and the power unit (Fig. 1; printer housing), wherein the power unit comprises a power supply circuit configured to convert an alternating voltage into a first direct voltage and a second direct voltage (Fig. 4A; DC-DC converter 113 and 114);
a substrate on which the power supply circuit is provided (Fig. 4A; power supply board 120);
a solid state battery (Fig. 4A; battery 310; ¶0021; Lithium-Ion battery) configured to output a third direct voltage corresponding to a stored electric charge as the power source voltage (Fig. 4A, outputs stored charge to switching circuit 112 as shown);
a charging circuit configured to store an electric charge in the solid state battery (¶0039); and
a second housing that accommodates the power supply circuit, the solid state battery, and the charging circuit (Fig. 1; printer housing).
However, Ohhashi does not explicitly disclose output the first direct voltage as the power source voltage; and a charging circuit configured to store an electric charge in the solid state battery  based on the second direct voltage.  Further, Ohhashi discloses a printer housing which may function as a first and second housing, but not does not disclose a separate first and second housing (in light of the specification and drawings of the present application, examiner interprets that a first housing and a second housing must not be the same housing).

US PGPub 2003/0048323 A1 to Kaburagi discloses a liquid discharge apparatus comprising a drive signal output circuit configured to output a drive signal (¶0037; Fig. 3; driving voltage V.sub.H; ¶0037);
a drive section comprising a discharge head configured to discharge a liquid in accordance with the drive signal (¶0031);
a power unit configured to supply a power source voltage to the drive signal output circuit (Fig. 3; input to DC-DC converter 13); and
a first housing that accommodates the drive signal output circuit, the drive section, and the power unit (control unit 1; Fig. 3), wherein the power unit comprises a power supply circuit configured to convert an alternating voltage into a first direct voltage (¶0036; AC adapter 2 outputs converted DC voltage V.sub.h via DC-DC-converter 13; ¶0037) and a second direct voltage (Fig. 3; voltage 1d; ¶0036), and output the first direct voltage as the power source voltage (¶0037; Fig. 3; driving voltage V.sub.H; ¶0037);
a solid state battery (¶0039) configured to output a third direct voltage corresponding to a stored electric charge as the power source voltage (battery 3; Fig. 3; ¶0035-0038; third voltage 1a/1b);
a charging circuit configured to store an electric charge in the solid state battery based on the second direct voltage (¶0038; battery 3 charged via AC adapter 2 and charging control circuit 10 via second voltage 1d).
Kaburagi does not explicitly disclose a first housing that accommodates the drive signal output circuit, the drive section, and the power unit; a substrate on which the power supply circuit is provided; and a second housing that accommodates the power supply circuit, the solid state battery, and the charging circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853